Citation Nr: 1217531	
Decision Date: 05/16/12    Archive Date: 05/24/12

DOCKET NO.  07-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to an evaluation in excess of 40 percent for a low back strain.  

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran had active service from May 1980 to May 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued to rate the Veteran's service-connected lumbar strain as 40 percent disabling. 

In May 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing.  A hearing transcript has been associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

In July 2010, the Board remanded the claim for further development and the matter is once again before the Board. 

During the pendency of the appeal, the Court held that TDIU is an element of all appeals of an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As an increased rating claim is on appeal and the evidence suggests the service connected disability has caused the Veteran to be currently unemployed, the issue is included as set forth on the title page

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 



FINDINGS OF FACT

1.  The Veteran's service-connected low back strain is manifested by limitation of flexion to 30 degrees or less without unfavorable ankylosis of the lumbar spine or physician prescribed bed rest for incapacitation. 

2.  Throughout the appeal period, the Veteran has right lower extremity radiculopathy manifested by a sharp and stabbing sensation with numbness and intermittent radiating pain without loss of muscle strength, muscle atrophy or sensory disturbances, his disability is equivalent to mild incomplete paralysis of the right sciatic nerve. 

3.  Throughout the appeal period, the Veteran's has left lower extremity radiculopathy manifested by a sharp and stabbing sensation with numbness and intermittent radiating pain without loss of muscle strength, muscle atrophy or sensory disturbances; his disability is equivalent to mild incomplete paralysis of the left sciatic nerve. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for low back strain have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4 .7, 4.71a, Diagnostic Codes (DC's) 5235-5243 (2011).  

2.  Throughout the appeal period, the criteria for a 10 percent initial rating for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011). 

3.  Throughout the appeal period, the criteria for a 10 percent initial rating for left lower extremity radiculopathy have been met. 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.120, 4.123, 4.124a, DC 8520 (2011). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In a pre-adjudication letter dated in October 2006, the RO notified the Veteran of the evidence needed to substantiate his claim for an increased rating for "service-connected low back strain".  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist him in obtaining and the evidence it was expected that he would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated his status as a Veteran.  He was notified of all other elements of the Dingess notice, including the disability-rating and effective-date elements of his claim, in the October 2006 letter.  Accordingly, no further development is required with respect to the duty to notify.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA obtained all of the identified VA treatment records.  The Veteran has not reported and the evidence does not otherwise reflect any relevant post-service private medical treatment pertaining to his service-connected low back disability.  A review of Virtual VA does not reveal any additional documents pertinent to the present appeal.  In addition, he was afforded VA examinations for the low back disability and such are found to be adequate, as the examiner reviewed the record and accurately reported the Veteran's history, along with all pertinent current findings.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Also, the requested examinations conducted in September 2010 and December 2011 were in accordance with the remand request.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that the provisions of 38 C.F.R. § 3.103(c)(2)  require a "Board hearing officer" to "fully explain the issues still outstanding that are relevant and material to substantiating the claim" and to "suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record." Id. at 496-97. 

VA amended its hearing regulations, effective August 23, 2011, to clarify that the hearing provisions in 38 C.F.R. § 3.103, which were cited by the Court in Bryant, only applied to hearings before the AOJ and do not apply to hearings before the Board.  However, VA has agreed to repeal this rulemaking in order to moot a September 2011 petition for direct review of the validity of the rulemaking that was filed in the United States Court of Appeals for the Federal Circuit by the National Organization of Veterans' Advocates ("NOVA").  NOVA's petition asserted that the hearing clarification rule is procedurally invalid because it was not promulgated pursuant to the notice-and-comment procedures prescribed by the Administrative Procedure Act.  

VA also made an agreement with NOVA that prior to the repeal of the rulemaking it will not apply the hearing clarification rule and will abide by the interpretation of 38 C.F.R. § 3.103 in effect before the hearing clarification rule was issued in August 2011.  Therefore, effective immediately, the Board will not apply VA's final rulemaking, Rules Governing Hearings Before the Agency of Original Jurisdiction and the Board of Veterans' Appeals; Clarification, 76 Fed. Reg. 52,572 (Aug. 23, 2011) ("hearing clarification rule").  

Here, at the Travel Board hearing, the Veterans Law Judge identified the issues, inquired as to how the disabilities were effecting the Veteran's employment, and asked about treatment providers in order to ascertain whether there was additional evidence he could submit.  Based on his testimony the Board undertook to further develop the claim, and sought a new VA examination.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.



II.  Legal Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.   38 C.F.R. § 4.21.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. 

The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Under the General Rating Formula for Diseases and Injuries of the Spine, with or without symptoms such as pain, whether or not it radiates, stiffness, or aching in the area of the spine affected by the residuals of injury or disease, a 40 percent evaluation is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5235-5237 (2011).

The following notes accompany the General Rating Formula:

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphasia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. Id. 

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Intervertebral disc syndrome is to be evaluated either under the general rating formula for diseases and injuries of the spine or under the formula for rating intervertebral disc syndrome based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25 .

For intervertebral disc syndrome manifested by incapacitating episodes having a total duration of at least six weeks during the past 12 months, a 60 percent evaluation is warranted; with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 percent evaluation is warranted; and with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, a 20 percent evaluation is warranted.  Note one states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, DC 5243.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, atrophic changes, or sensory disturbances.  38 C.F.R. § 4.120. 

Under 38 C.F.R. § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. I n rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123. 

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011). 

For neurological manifestations, DC 8520 provides the rating criteria for paralysis of the sciatic nerve, and these criteria are incorporated into the criteria for rating neuritis of that nerve under DC 8620 and neuralgia of that nerve under DC 8720. 

Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The evaluation of the same disability under various diagnoses is to be avoided.      38 C.F.R. § 4.14 (2011).  However, § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

III.  Factual Background
 
Treatment records from Dallas VA Medical Center (VAMC) showed treatment and a diagnosis of lumbago with arthralgia, back sprain, and low back pain.  A March 2008 radiograph revealed mild degenerative changes in the lumbosacral spine, which had not significantly changed since the prior July 2004 radiograph.  August and September 2009 treatment records reflected that the Veteran requested a cane due to low back pain radiating into his legs that would cause weakness and give way, which was worse on the left side.  He had complaints of a sharp and stabbing sensation with numbness and intermittent radiation down the entire leg and to the foot with some give away.  In November 2009, he reported that he had a compound fracture to his left tibia/fibula and at times will have a burning pain.  The assessment after examination and reviewing MRI's and other radiographs dated from March 2005 to August 2009 was degenerative disc disease and degenerative joint disease of the lumbar spine with mild degenerative changed in the lumbosacral spine.  

On December 2006 VA examination, the examiner reported that the Veteran had been unemployed for the past three to four years.  He was last employed as a dock worker.  He previously worked in the housekeeping department at the Dallas VA hospital and in maintenance and air-conditioner thermostat programming at Temple Emanuel.  The examiner noted that the Veteran's bowel and bladder were intact.  He had increased limitation with repetitive use of his back, but did not have incapacitating flare-ups of back-pain.  He could walk about 100 yards and then would have an increase in back pain, which radiated to the groin.  He used a TENS unit and prescription medication.  A February 2005 MRI revealed a small herniated disc at L4-5 with bilateral neuroforaminal narrowing at L4-5 and L5-S1.  

A physical examination revealed that the Veteran's limped on the left lower extremity.  He did not use any ambulatory aids.  The lumbar spine was nontender.  The active and passive range of motion was limited by pain and was very limited by range.  Flexion was to 10 degrees and extension was to 0 degrees.  Lateral bend and rotation was to 10 degrees, bilaterally.  The examiner stated that repetitive motion testing was not done because nothing would have been accomplished by doing such testing in the extremely limited 0 to 10 arc of motion and would have cause the Veteran unnecessary back pain.  

On neurological examination, straight leg rising was negative.  At 45 degrees, the Veteran complained of some low back pain and at that point there appeared to be some voluntary hamstring tightening because the legs could not be extended beyond 45 degrees.  Deep tendon reflexes were: patella +1, bilaterally and Achilles +2, bilaterally.  Sensation was intact to sharp and dull touch.  Motor strength was 5/5 in both lower extremities, but he complained of some low back pain.  The Babinski test was negative.  

The impression was lumbar stenosis at L4-5 and L5-S1, confirmed by MRI.  The examiner opined that the Veteran's lumbar strain did not directly lead to the lumbar spinal stenosis.  The examiner reasoned that the Veteran had a herniated disc at L4-5 that contributed to the stenosis, which also was not part of the lumbar strain problem. 

During his May 2010 Travel Board hearing, the Veteran reported that he had incapacitating episodes in which he would have to lay around for two to three days due to pain or that his back locked up at least a couple of times a month.  He reported that he currently was not working due to his back problems.  He experienced pain that went down his legs.  

On September 2010 VA examination, the Veteran had complaints of pain in the low back with locking and stiffness.  He had radiating pain into the left groin with prolonged walking.  He could stand for 5 to 10 minutes.  His activities of daily living were not affected, but he experienced back pain while doing them.  He reported that he was unable to continue his job in masonry due to back pain.  He had flare-ups approximately once a month causing him to seek self-imposed bedrest.  There were no bowel or bladder changes, urinary or fecal incontinence, or unsteadiness or falling due to the lumbar spine.  He stated that he could tweak his back and cause muscle spasms and increased pain. 

On physical examination, the Veteran's gait was slightly antalgic.  The architecture of the spine was normal.  There were no palpable muscle spasms or tenderness to palpation.  Waddell's sign was negative.  Range of motion testing revealed that forward flexion was 0 to 20 degrees.  Extension was 0 to 10 degrees.  Right and left rotation was 0 to 20 degrees.  Right and left lateral flexion was 0 to 20 degrees.  The Veteran did not exhibit any additional loss, due to pain, fatigue, weakness, or lack of endurance, or incoordination on repetitive motion testing.  He did complain of pain on repetitive motion testing.  He was able to sit on the exam table with the back and hips flexed to 90 degrees.  

On neurological examination, he could heel toe walk and deep tendon reflexes were 2/4 in the patella and Achilles, bilaterally.  Extensor hallucis longus was 5/5.  Babinski sign was absent.  Distal sensation was intact to sharp and dull touch.  He complained of low back pain with straight leg raising maneuver at 30 degrees in the supine position.  There was some voluntary hamstring tightening on straight leg maneuver in the supine position.  Straight leg raise was negative in the sitting position.  Lasegue's and Patrick's testing were negative.  Motor strength was 5/5.  He was diagnosed with lumbar strain, lumbar spinal stenosis, and herniated disc.  The examiner added that the Veteran's service-connected lumbar strain did not directly lead to lumbar stenosis, however, as far as separating what part of the disability was due to the strain condition and the disc condition would be mere speculation.    

On December 2011 VA examination, the Veteran reported complaints of intermittent severe left lower extremity sciatica that was momentary and fleeting and intermittent left lower extremity numbness in a non-dermatomal stocking type distribution.  Since his prior VA examination, he indicated that he had conservative treatment on an outpatient basis only, but continued to have severe mechanical low back pain that was worse during the night while lying in a flat position.  He denied periods of flare up that impacted his functioning.  A diagnosis of lumbar degenerative disc disease was noted.  

On physical examination, range of motion testing revealed that flexion was to 50 degrees, extension was to 15 degrees, right lateral flexion was to 25 degrees, and left lateral flexion as well as bilateral lateral rotation was to 30 degrees or greater.  Pain began at the end of each range of motion.  After three repetitions, all ranges of motion remained the same, except for extension which increased to 25 degrees.  The examiner found that there was no additional limitation in the range of motion for the thoracolumbar sine following repetitive-use testing.  The examiner noted that there was functional loss and/or functional impairment of the thoracolumbar spine in that the Veteran had less movement than normal and pain on movement.  There was localized tenderness to palpation of bilateral lumbosacral, myofascial only, with no muscle spasms.  

On neurological examination, muscle strength was reported as 5/5 or normal strength with hip flexion, knee extension, ankle plantar flexion and dorsiflexion, and great toe extension.  There was no muscle atrophy.  Reflex examination was considered normal in the bilateral knees and ankles.  Sensory examination was reported as normal sensation to light touch in dermatomes in the upper anterior thighs (L2), thighs and knees (L3/4), lower legs and ankles (L4/L5/S1), and feet and toes (L5).  Straight leg raise was positive, bilaterally.  It was noted that a positive test suggested radiculopathy, often due to disc herniation.  The Veteran had radicular pain or other signs or symptoms due to radiculopathy.  He did not have constant pain, or paresthesia and/or dysesthesias in the bilateral lower extremities or numbness and intermittent pain in the right lower extremity.  He did have severe intermittent pain and mild numbness in the left lower extremity.  The examiner reported there was no other evidence of radiculopathy other than involvement of the L4/L5/S1/S2/S3 nerve roots in sciatic nerve distribution and cited that the right and left sides were not affected by radiculopathy.  There was also no other present neurologic abnormalities related to the bladder or bowel or pathologic reflexes.

The examiner found that the Veteran did have intervertebral disc syndrome.  The Veteran denied having any incapacitating episodes during the prior 12 months in relation to intervertebral disc syndrome.  He also denied requiring the use of any assistive devices for purposes of locomotion.

The examiner reported that there was no functional impairment of an extremity such that no effective function remained other than the which would be equally well served by an amputation with prosthesis.  There were no scars.  The curvature of the spine was normal.  The examiner felt that the loss of active range of motion appeared to be "volitional and exaggerated".  A review of imaging results confirmed that the Veteran had arthritis.  He did not have intervertebral fracture.  

The Veteran reported that he was last employed in June 2011 was as a stocker in the books section of Goodwill Industries.  He stated that he left this position due to chronic hand pain and prolonged standing and walking that aggravated his bilateral knees.  The VA examiner found that the low back disability impacted the Veteran's ability to work in that he had increased back pain with prolonged walking, standing, lifting, and bending and twisting at the waist and opined that the Veteran was not considered medically unemployability due to his service-connected lumbar spine condition as he appeared to be able to perform sedentary work.  The Veteran reported that he was currently involved in post higher education at Cherish Biblical College in preparation for pursuing a career as a prisons chaplain.  

IV.  Analysis

A.  Orthopedic manifestations

The Veteran's service-connected low back disability is currently rated as 40 percent disabling under Diagnostic Code 5237 for lumbosacral strain.  

Although the Veteran has been diagnosed as having a low back disability other than low back strain, including, lumbago with arthralgia, back sprain, spinal stenosis, herniated disc at L4-5, degenerative disc disease, and intervertebral disc syndrome, the portion of the Veteran's impairment that is due to the service-connected low back strain has not been distinguished from that portion which is due to other low back disabilities.  

The Board notes that in December 2006, the VA examiner essentially opined that the Veteran's lumbar spinal stenosis and herniated disc were not related to the Veteran's service-connected lumbar strain.  However, in September 2010, the VA examiner added that, as far as separating what part of the disability was due to the strain condition and the disc condition would be mere speculation

Where the symptoms of a service-connected disability cannot be distinguished from non-service connected manifestations, all the manifestations will be considered part of the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996)).

Accordingly, the Board will attribute all of the Veteran's low back symptoms to low back strain for the purposes of assessing the severity of that disability. Id.   

A review of the evidence shows that the Veteran exhibited a limitation of motion of the thoracolumbar spine to 30 degrees or less.  Such restricted movement meets the criteria for a 40 percent rating under DC 5237.  38 C.F.R. § 4.71a, DC 5243; See also DeLuca. 

As noted above, on December 2006 VA examination, flexion was to 10 degrees and the examiner did not perform repetitive testing indicating that it would have caused the Veteran unnecessary back pain.  As repetitive motion testing was not performed, the examiner essentially did not specify whether there was additional limitation of motion due to pain.  Cf. Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

This deficiency was corrected in the September 2010 and December 2011 VA examination reports.  On September 2010 VA examination, range of motion testing revealed that forward flexion was 0 to 20 degrees.  On repetitive testing, the examiner found that although the Veteran did complain of increased pain, he did not exhibit any additional loss, due to pain, fatigue, weakness, or lack of endurance, or incoordination on repetitive testing.  Pain itself does not constitute functional loss.  See Mitchell, 25 Vet. App at 37; 38 C.F.R§§ 4.40, 4.45, 4.59.  Likewise, on December 2011 VA examination, flexion was to 50 degrees with pain beginning at 50 degrees.  The examiner reported that the Veteran had pain on movement and less movement than normal after repetitive use testing.  However, a closer review of the evidence reveals that all of the ranges of motion remained the same after three repetitions, except for extension which increased to 25 degrees.  Although the examiner did not report the point at which pain began after repetitive-use, the examiner specifically found that the Veteran did not have additional limitation in range of motion.  
 
The Board notes that the findings on the December 2011 VA examination reflects improvement in the Veteran's range of motion when compared to earlier VA examinations, however, there is no indication that his overall service-connected low back disability underwent permanent improvement.  He continued to have complaints of severe mechanical low back pain, intermittent sciatica, and pain with prolonged standing, walking, lifting, and bending, and twisting at the waist.  In light of the Veteran's ongoing contentions and December 2006 and September 2010 VA examination reports that show that the Veteran's limitation of motion was severely limited, the evidence of record suggest that the Veteran has had functional impairment that would equate to limitation of forward flexion to 30 degrees or less.   

The Board finds that the Veteran is not entitled to a disability rating in excess of 40 percent at any time during the appeal.  To warrant a higher disability rating of 50 percent, the evidence must show that there is unfavorable ankylosis of the entire thoracolumbar spine.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 Vet. App. 259 (1992).  The Board recognizes that the December 2006 and September 2010 VA examinations reflect very limited range of motion due to pain and that the December 2006 VA examiner did not perform repetitive testing due to the additional pain that it would cause the Veteran in his limited 0 to 10 degree arc of motion.  However, nowhere in the evidence of record is it suggested that the Veteran has ankylosis.  Additionally, the Board notes that pain associated with motion is fully contemplated in the current 40 percent disability rating, which includes the equivalent of favorable ankylosis, i.e., no effective motion beyond the neutral position.

The Board recognizes the Veteran's statements attesting to his constant pain, stiffness, locking, increased pain with prolonged standing, walking, lifting, and bending, and twisting at the waist, as well as pain while performing his activities of daily living.  The Board notes that lay persons can attest to observable symptomatology.  In addition, the Veteran's statements describing his symptoms are considered to be competent evidence.  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007), Layno v. Brown, 6 Vet. App. 465, 469 (1994), see also Buchanan v. Nicholson, 451 F.3d 1331   (Fed. Cir. 2007).  His credibility also is undisputed because no reason is found to doubt him and his statements have been consistent with the evidence of record.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997) 

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased disability rating for the Veteran's lumbar spine disability is not warranted on the basis of functional loss due to pain in this case as the Veteran's symptoms are supported by pathology consistent with the assigned 40 percent rating, and no higher.  The Board observes that the Veteran's competent and credible reports of pain, stiffness, locking, flare-ups, increased pain with prolonged standing, walking, lifting, and bending, and twisting at the waist, as well as pain while performing his activities of daily living.  The Board recognizes that he has had severely limited range of motion due to pain.  Even so, the Board finds that the Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish pain, weakened movement, excess fatigability, or incoordination to the degree that would warrant an increased rating.  Even if it were conceded that the Veteran's pain is so severe as to be fixed in neutral - zero degrees, such a condition (favorable ankylosis) is fully contemplated by the 40 percent rating already assigned.  There is no medical evidence showing that the Veteran's lumbar spine is fixed in either a flexed or extended position.  Thus, the criteria for a higher rating for unfavorable ankylosis are not met.  

In addition, consideration has been given as to whether a higher disability rating could be assigned under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  During his May 2010 Travel Board hearing, the Veteran indicated that he had incapacitating episodes in which he would have to lay around for two to three days due to back pain.  Also, on September 2010 VA examination, he stated that he had flare-ups approximately once a month causing him to seek self-imposed bedrest.  A 60 percent disability rating is assigned when intervertebral disc syndrome causes incapacitating episodes having a total duration of at least 6 weeks, during the past 12 months. 38 C.F.R. § 4.71a, Diagnostic Code 5243.   The note to this diagnostic code states that incapacitating episodes requires bed rest being prescribed by a physician.   Here, although the Veteran has competently and credibly reported experiencing "incapacitating episodes" in which he had to lay around for two to three days" and that once a month he would "seek self-imposed bedrest", there is no indication in the record and the Veteran has not alleged at any point throughout the appeal period that he has ever been prescribed bed rest for these episodes by a physician.  See Note (1).  Therefore, although the VA examiners noted the Veteran's reports of incapacitating episodes and self-imposed bedrest, there is no evidence that he has ever been prescribed bed rest for a total duration of at least six weeks in a 12 month period.  Thus, the Board finds that a higher disability rating under Diagnostic Code 5243 is not appropriate.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

In conclusion, the Board finds that Veteran's level of disability more closely approximates the criteria for a 40 percent disability rating and a higher disability rating is not warranted.  The Board finds that the preponderance of the evidence is against the Veteran's claim for a disability rating in excess of 40 percent, and therefore the claim must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Nevertheless, after reviewing the record, the Board does find that separate disability ratings are warranted because the objective medical evidence demonstrates that the Veteran suffers from separate neurological disabilities distinct from his service-connected low back disability.  

B.  Neurological manifestations

The RO did not explicitly consider entitlement to separate ratings for radiculopathy of the right and left lower extremities.  Because VA is required to evaluate the neurologic and orthopedic manifestations of service connected back disabilities, his claim for a higher rating for his low back disability is deemed to encompass claims for increase for the associated radiculopathy as neurologic manifestations of his back disability. 

The RO did inform the Veteran in the March 2007 statement of the case that any associated objective neurological abnormalities were to be evaluated separately.  He has had several years to submit argument and evidence on the neurologic manifestations of the disability and was afforded the opportunity for a hearing in which he reported his neurological symptoms.  Also, the VA examinations that assessed the severity of the low back disability included neurological examinations.  Hence, he was not deprived of a meaningful opportunity to participate in the adjudication of the neurologic aspect to his claim, and was not prejudiced.  See McDonough Power Equip. v. Greenwood, 464 U.S. 548, 553 (1984); Parker v. Brown, 9 Vet. App. 476 (1996). 

In sum, the evidence shows that the Veteran competently and credibly reported complaints of a sharp and stabbing sensation with numbness and intermittent radiating pain.  Clinical testing showed that he experienced low back pain and voluntary hamstring tightening because the legs could not be extended beyond 45 degrees during straight leg raising test on December 2006 VA examination.  He also complained of low back pain with straight leg raising maneuver at 30 degrees in the supine position and straight leg test was subsequently positive.  See September 2010 and December 2011 VA examinations.  Although not formally diagnosed, the positive test results indicate sciatic nerve impairment. 

After careful consideration, the Board finds that separate 10 percent ratings for the mild incomplete paralysis of the left lower extremity and right lower extremity are warranted. 38 C.F.R. § 4.124a, DC 8520. 

The evidence reflects that the neurological manifestations primarily consist of stabbing sensation with numbness and intermittent radiating pain as reported by the Veteran.  There has been no clinical evidence of loss of muscle strength, muscle atrophy, or additional sensory disturbance and the Veteran has not alleged such symptoms.  The Board notes that on December 2011 VA examination, the Veteran's intermittent pain in the left lower extremity was described as severe, however, given the absence of impaired muscle strength, motor function, atrophy, or reflex, the evidence is against a rating in excess of that for mild incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520. 

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for neurological manifestations of the Veteran's low back disability.

C.  Extraschedular Considerations

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's disability manifests by symptoms including low back pain, limitation of motion, and neurological abnormalities in the lower extremities associated with his lumbar spine disability.  They are contemplated by the current assigned rating criteria.  The record shows these disorders interfere with his employment. The Veteran reports taking sick leave on a regular basis due to back pain symptoms.  The rating schedule; however contemplates considerable time lost from work consistent with the percentage evaluations.  38 C.F.R. § 4.1 (2011).  Accordingly, because these symptoms are contemplated in the rating schedule and do not result in marked interference with employment, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a rating higher than 40 percent for low back strain is denied.

Entitlement to a separate initial 10 percent rating for left lower extremity radiculopathy is granted. 

Entitlement to a separate initial 10 percent rating for right lower extremity radiculopathy is granted.


REMAND

TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2011). 

The evidence of record indicates that the Veteran has had periods of unemployment during the current appeal period.  The December 2011 VA examination report also indicates that the Veteran has been unemployed since at least June 2011, and that the Veteran attributed his unemployment, in part, to his service connected back disability.  The examiner opined that the Veteran would be capable of sedentary employment, but it is unclear whether the Veteran has such employment experience.   After further development to clarify the Veteran's education and occupational experience, a new VA opinion is indicated.  See Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should ask the Veteran to report his employment and earnings history during the current appeal period. 

2.  Send the Veteran and his representative VCAA notice regarding entitlement to a TDIU.

3.  After the completion of #'s 1 and 2 above, arrange for the Veteran to undergo an appropriate VA examination to determine whether the Veteran's service-connected disabilities preclude employment.  The claims file shall be made available to and reviewed by the examiner and documented that such a review took place.

The examiner should provide an opinion as to whether the service connected right ankle and low back disabilities as well as radiculopathy of the bilateral lower extremities would combine to preclude all gainful employment (i.e. employment paying above the poverty rate for a single person) for which the Veteran's education and occupational experience would otherwise qualify him. 

The examiner should provide reasons for these opinions. 

If the Veteran would be capable of gainful employment consistent with his education and experience, the examiner should provide examples of the types of work that he would be capable of performing.

If further examination is recommended, the Veteran should be afforded such examination.

4.  The AMC/RO should review the examination report to insure that it contains the specific findings asked for in this remand. 

5.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


